 

Exhibit 10.3(d)

HORACE MANN EDUCATORS CORPORATION
2010 Comprehensive Executive Compensation Plan

(as amended and restated effective May 20, 2015)



Performance-Based Restricted Stock Units Agreement – Employee Grantee

 

This Performance-Based Restricted Stock Units Agreement (“Agreement”)
(consisting of this designations page and the Performance-Based Restricted Stock
Units Terms and Conditions attached hereto or delivered concurrently herewith)
evidences the grant by HORACE MANN EDUCATORS CORPORATION, a Delaware corporation
(the “Company”) to you of performance-based Restricted Stock Units (“Units”)
under the 2010 Comprehensive Executive Compensation Plan (as amended and
restated effective May 20, 2015) (“Plan”), as an employee of the Company.

 

Designations:

 

Employee Grantee (“you”) «First_NameLast_Name»     Grant Date: March 7, 2017    
Target Number of Units Granted:  «Perf_Base_RSU___text»     Performance Period:
January 1, 2017 through December 31, 2019

 

Vesting: Except as otherwise provided in this Agreement, the number of Units
earned based on satisfaction of performance goals at the end of the Performance
Period shall, subject to your continued employment, become vested and
nonforfeitable as follows:

 

100% of the earned Units shall vest on the January 1st after the end of the
expiration of the Performance Period.

 

Performance Goals: Performance Goals are as follows:



  Relative(1) Measures   Weighting   Threshold(2)   Target(2)   Maximum(2)    
TSR(3)   40%  

25th%ile

Ranking vs Peer Co’s

 

50th%ile

Ranking vs Peer Co’s

 

90th%ile

Ranking vs Peer Co’s

   

Operating

ROE(4)

  40%  

25th%ile

Ranking vs Peer Co’s

 

50th%ile

Ranking vs Peer Co’s

 

90th%ile

Ranking vs Peer Co’s

                          Absolute Measure                                      
   

Total Written(5)

Premium Growth

  20%   2%   3%   4%  

 

 

(1)Peer group comprised of Russell 2000 Index insurance companies excluding
brokerage, reinsurance, financial guarantee, and health companies

(2)Threshold award (25th percentile) is 50% of target LTI opportunity; Target
award (50th percentile) is 100%; Maximum (90th percentile) is 200% of target.
Awards for results between Threshold-Target and Target-Maximum will be
interpolated

(3)Total Shareholder Return for the 3 year period. Measures from the average
price 5 trading days before and 5 trading days after the beginning of the
measurement period (1/1/17) to the average price 5 trading days before and 5
trading days after the end of the measurement period (12/31/19) (Source:
Bloomberg)

(4) Average annual Operating Income Return on Average Equity (excluding FAS 115)
for the 3 years (Source: SNL)

(5)Total Revenue Growth - Measured as the CAGR over the period 12/31/2017 to
12/31/2019 for Written Premium Growth for HMN auto, property, and life and Total
Retirement sales for annuity (HMN, RIA, and institutional platform) and HMGA.

 

Earned awards for performance levels between threshold and target performance
levels and between target and maximum performance levels are calculated based on
a straight-line interpolation.

 



Settlement: The Units, together with Units, if any, credited as a result of
Dividend Equivalents, will be settled by delivery of one share of the Company’s
Stock for each Unit being settled, as follows: (Administrator to check one)

 

___ No election to defer settlement has been made and the Units shall be settled
as soon as administratively practicable after the date they become
nonforfeitable, subject to the Terms and Conditions herein.

 

_X_ A valid election to defer settlement has heretofore been filed with the
Company, and settlement shall be made in accordance with such election, whose
terms are incorporated by reference.



 

The Units include a right to Dividend Equivalents, which shall become
nonforfeitable and be settled at the same time and manner as the Units to which
they relate. The term “Units” includes any Dividend Equivalents credited to your
Account.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and you have acknowledged the provisions of this
Agreement.

 

  HORACE MANN EDUCATORS CORPORATION       April 3, 2017 By: /s/ Marita Zuraitis
    Marita Zuraitis     President and Chief Executive Officer

 

Attachment: Performance-Based Restricted Stock Unit Terms and Conditions March
7, 2017

 

 

 

 

HORACE MANN EDUCATORS CORPORATION
2010 Comprehensive Executive Compensation Plan

(as amended and restated effective May 20, 2015)

 

PERFORMANCE-BASED RESTRICTED STOCK UNITS

TERMS AND CONDITIONS

 

The following Terms and Conditions apply to the Restricted Stock Units granted
to you as an employee grantee by the Company and Units resulting from Dividend
Equivalents (if any), as specified in the Restricted Stock Units Agreement of
which these Terms and Conditions form a part. Certain terms of the Units,
including the number of Units granted, general performance requirements, and
settlement date, are set forth on the designations page.

 

1.  General. By accepting the grant of the Units, you agree to be bound by all
of the terms and provisions of this Agreement and the Plan (as presently in
effect or later amended) which are incorporated herein by reference, the rules
and regulations under the Plan adopted from time to time, and any
interpretations, decisions and determinations the Compensation Committee of the
Company’s Board of Directors (the “Committee”) may make from time to time. Terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan, except that the term “Units” shall refer solely to the Units granted
hereunder. If there is any conflict between the provisions of this Agreement and
mandatory provisions of the Plan, the provisions of the Plan govern.

 

2.  Account for You as Employee Grantee. The Company shall maintain a
bookkeeping account for you (the “Account”) reflecting the number of Units
granted hereunder, and adjusted for any Dividend Equivalents or other
adjustments to the Units or any settlement or forfeiture thereof.

 

3.  Settlement in General; Six-month Delay for Specified Employees. Settlement
of Units for which no valid deferral election is in effect shall be made in
shares of Stock as soon as practicable following the date such the Units become
nonforfeitable, and in any event within 75 days following such date, except as
provided in paragraph 5(c) or (d). Settlement of Units for which a valid
deferral election is in effect shall be made in shares of Stock in accordance
with such deferral election. Notwithstanding the foregoing provisions of this
paragraph 3, if you are a Specified Employee on the date of termination of
service, any Units subject to Code Section 409A becoming subject to settlement
on account of termination of service shall not be settled until the first day of
the seventh month following your termination of service, or if earlier, the date
of your death.

 

4.  Nontransferability and Other Limitations. Until a Unit has been settled, you
may not transfer the Unit or any rights relating thereto to any third party
other than by will or the laws of descent and distribution, except for transfers
to a Beneficiary or as otherwise permitted and subject to the conditions under
Section 12.03 of the Plan. Sales of shares of Stock delivered in settlement of
Units will be subject to any Company policy regulating trading by employees.
Additional events could result in forfeiture or loss of the Units.

 

5.  Termination of Service; Death, Disability, Retirement; Change in Control
Except as provided below in this paragraph 5, if you have a termination of
service for any reason, prior to the end of the Performance Period, any unvested
Units shall thereupon be forfeited immediately.

 

 1 

 

 

(a) Death or Disability. If you incur a disability (as defined below) or have a
termination of service on account of your death prior to the end of the
applicable Performance Period, the number of your earned Units shall be a pro
rata portion of the number of Units that would have been earned if you had
remained employed (not disabled) throughout the Performance Period, determined
assuming target performance. The earned Units shall be vested and nonforfeitable
immediately and shall be settled in accordance with the terms on the
designations page under “Settlement.” The pro rata portion shall be determined
by multiplying the number of Units that would have been so earned by a fraction
(the “Proration Fraction”), the numerator of which is the number of days you
were employed and not disabled during the Performance Period, and the
denominator of which is the total number of days in the Performance Period. You
will be “disabled” for purposes of this paragraph 5(a) if you have a disability
(as determined under Treasury Regulations Section 1.409A-3(i)(4)).

 

(b) Retirement. If you Retire at least one year after the Grant Date and prior
to the expiration of the Performance Period, the number of your earned Units
shall be a pro rata portion of the number of Units that would have been earned
if you had remained employed throughout the Performance Period, determined based
on actual performance, which Units shall be vested and nonforfeitable and shall
be settled at the expiration of the Performance Period, subject to paragraph
5(a) above. The pro rata portion of such earned Units shall be determined by
multiplying the number of Units that would have been earned times the Proration
Fraction (as defined above). If you retire less than one year after the Grant
Date, your Units shall be forfeited. You shall be deemed to have Retired upon
termination of service for any reason other than death, disability, or Cause (as
defined in Section 11.03 of the Plan) on or after the earlier of (i) your
attainment of 65 years of age and at least 5 years of service or (ii) your
attainment of age 55 and at least 10 years of service. Notwithstanding the
foregoing, all Units shall be forfeited in the event of a termination of service
for Cause (as defined in Section 11.03 of the Plan).

 

(c) Change in Control. If on or after the occurrence of a Change in Control (as
defined in Section 3.08(b) of the Plan) but prior to the first anniversary
thereof and prior to the expiration of the Performance Period, you (i) have an
involuntary termination of service by the Company other than for Cause (as
defined in Section 11.03 of the Plan) and other than on account of death and is
not disabled (as provided in paragraph 5(a)), or (ii) has a voluntary
termination for Good Reason (as defined below), then any unearned Units shall be
deemed earned at the target level and shall be immediately vested and no longer
subject to forfeiture, and shall be settled in accordance with the terms on the
designations page under “Settlement.” For purposes hereof, “Good Reason” means
the occurrence any one or more of the following actions or omissions after a
Change in Control and without your written consent: (i) a material reduction in
your base compensation (i.e., base salary and annual incentive); (ii) requiring
you to be based at any office or location more than 50 miles from the location
at which you were based prior to the date of the Change in Control, and also
farther from your residence than the location at which you were based prior to
the date of the Change in Control; or (iii) any material adverse change in your
responsibilities (including offices, titles, and reporting responsibilities) or
duties; provided that, in order for you to have a termination of service for
Good Reason, you must notify your employer of the event constituting such Good
Reason within 90 days of the occurrence of such event. A delay in the delivery
of such notice shall waive your right under this Agreement to terminate
employment for Good Reason. The employer shall have 30 days to cure the event
constituting Good Reason and you shall terminate employment upon the lapse of
the cure period if no cure is effected.

 

 2 

 

 

6.Dividend Equivalents and Adjustments.

 

(a)  Dividend Equivalents. Dividend Equivalents will be credited on Units (other
than Units that, at the relevant record date, previously have been settled or
forfeited) and deemed reinvested in additional Units. Such crediting shall be as
follows, except that the Committee, in its discretion, may vary the crediting
medium (for example, by crediting cash dividend equivalents rather than
additional Units for administrative convenience), and Dividend Equivalents so
credited will be distributed or settled when the underlying Account is settled:

 

(i)  Cash Dividends. If the Company declares and pays a dividend or distribution
on Stock in the form of cash, then additional Units shall be credited to your
Account (in lieu of payment or crediting of cash dividend equivalents) in a
number equal to the number of Units credited to the Account as of the relevant
record date multiplied by the amount of cash paid per share in such dividend or
distribution divided by the Fair Market Value of a share of Stock at the payment
date for such dividend or distribution.

 

(ii)  Non-Stock Dividends. If the Company declares and pays a dividend or
distribution on Stock in the form of property other than shares of Stock, then a
number of additional Units shall be credited to your Account as of the payment
date for such dividend or distribution in a number equal to the number of Units
credited to the Account as of the record date for such dividend or distribution
multiplied by the fair market value of such property actually paid as a dividend
or distribution on each outstanding share of Stock at such payment date, divided
by the Fair Market Value of a share of Stock at such payment date.

 

(iii)  Stock Dividends and Splits. If the Company declares and pays a dividend
or distribution on Stock in the form of additional shares of Stock, or there
occurs a forward split of Stock, then a number of additional Units shall be
credited to your Account as of the payment date for such dividend or
distribution or forward split equal to the number of Units credited to the
Account as of the record date for such dividend or distribution or split
multiplied by the number of additional shares of Stock actually paid as a
dividend or distribution or issued in such split in respect of each outstanding
share of Stock.

 

(b)  Adjustments. The number of Units credited to your Account shall be
appropriately adjusted, in order to prevent dilution or enlargement of your
rights with respect to Units or to reflect any changes in the number of
outstanding shares of Stock resulting from any event referred to in Section
12.05 of the Plan or otherwise, in the discretion of the Committee.

 

7.    Your Representations and Warranties. You acknowledge receipt of the Plan
and Form S-8 Prospectus in connection with the grant of Units. As a condition to
the settlement of the Units, the Company may require you to make any
representation or warranty to the Company as may be determined by the Committee
or by counsel to the Company to be appropriate or required by law or regulation.

 

8.Miscellaneous.

 

(a)  Binding Agreement; Written Amendments. This Agreement shall be binding upon
the heirs, executors, administrators and successors of the parties. The Plan,
this Agreement and any deferral election relating to the Units constitute the
entire agreement between the parties

 

 3 

 

 

with respect to the Units, and supersede any prior agreements or understandings
with respect to the Units. No amendment or alteration of this Agreement which
may impose any additional obligation upon the Company shall be valid unless
expressed in a written instrument duly executed in the name of the Company, and
no amendment, alteration, suspension or termination of this Agreement which
materially impairs your rights with respect to the Units shall be valid unless
expressed in a written instrument executed by you. Any amendment, alteration,
suspension or termination required by law or the terms of any Agreement to which
the Company is a party, or necessary to preserve or improve the tax status of
the Units for you shall be deemed not to materially impair your rights with
respect to the Units.

 

(b)  No Promise of Continued Employment. The Units and the granting thereof
shall not constitute or be evidence of any agreement or understanding, express
or implied, that you have a right to continue as an officer or employee of the
Company for any period of time, or at any particular rate of compensation.

 

(c)  Recoupment. All rights granted and/or shares of Stock delivered under this
Agreement are subject to recoupment under the Company’s recoupment policy as in
effect from time to time.

 

(d)  Governing Law. The validity, construction, and effect of this Agreement
shall be determined in accordance with the laws (including those governing
contracts) of the state of Delaware, without giving effect to principles of
conflicts of laws, and in accordance with applicable federal law.

 

(e)  Fractional Units and Shares. The number of Units credited to your Account
shall include fractional Units calculated to at least two decimal places, unless
otherwise determined by the Committee. Upon settlement of the Units you shall be
paid, in cash, an amount equal to the value of any fractional share that would
have otherwise been deliverable in settlement of such Units.

 

(f)  Mandatory Tax Withholding. Unless otherwise determined by the Committee, at
the time the Units become subject to tax, the Company will withhold from any
shares deliverable in settlement of the Units (or if the Units become subject to
tax prior to the settlement date, the Company will reduce the number of Units in
your Account), in accordance with Section 12.06 of the Plan, the number of whole
shares of Stock having a value nearest to, but not exceeding, the amount of
income and employment taxes required to be withheld under applicable laws and
regulations, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. You will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such withholding taxes that may be due with respect to the Units upon
vesting or settlement or otherwise.

 

(g)  Unfunded Obligations. The grant of the Units and the maintenance of your
Account shall be by means of bookkeeping entries on the books of the Company and
shall not create for you any right to, or claim against any, specific assets of
the Company, nor result in the creation of any trust or escrow account for you.
With respect to your entitlement to any distribution hereunder, you shall be a
general creditor of the Company.

 

 4 

 

 

(h)  Notices. Any notice to be given the Company under this Agreement shall be
addressed to the Company at its principal executive offices, in care of the Vice
President, HR Finance, and any notice to you shall be addressed to you at your
address as then appearing in the records of the Company.

 

(i)   No Shareholder Rights. You and any Beneficiary shall not have any rights
with respect to Stock (including voting rights) covered by this Agreement prior
to the settlement of the Units and distribution of the shares of Stock as
specified herein.

 

Effective: March 7, 2017

 

 5 

 